Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
Prosecution is reopened with new 35 U.S.C. §§ 102 & 103 rejections.
No prior art rejections of claims 15-18.

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-18 and species A in the reply filed on 6/1/2021 is acknowledged. It is noted that claim 7 is found to be an obvious variant of species A in the updated record and is thus rejoined.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ostrowski et al., U.S. Patent App. Pub. No. 2016/0201212 A1 [hereinafter Ostrowski].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A sealing system for an electroplating apparatus for semiconductor wafer fabrication, comprising: a seal member having an annular-shaped structure (lipseals 212, 304, 402, 502, and sealing element 703; Ostrowski [0058], [0061], [0078], [0097]-[0100], figs. 2-5 & 7A) configured for installation on a top surface of an insert member of the electroplating apparatus (the seals are designed to be on top of the cup bottom and the moment arm 713 of the cup bottom element 701, it is noted that “insert member” itself is not a positively claimed element; id.), the seal member having an outer radial portion that contacts the top surface of the insert member (seals’ outer radial portion contacts the top of the cup; id.), the seal member having flexibility (the seals are elastomeric thus have flexibility; Ostrowski abstract, [0097]) …, the seal member having an inner radial portion (seals have inner radial portions; Ostrowski figs. 2-5 & 7A) … .
The “to physically conform to a contour of the top surface of the insert member such that the outer radial portion of the seal member conforms to an upward slope of the top surface of the insert member” and “that projects inward from an apex of the top surface of the insert member when the seal member is installed on the top surface of the insert member” recitations are functional language. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP § 2114. Because the cited prior art teaches the structural limitations of the claim, the prior art is also structurally capable of performing the claimed functions and therefore reads on the claimed language. See id.
		
Claims 12-13. (claim 12) The sealing system as recited in claim 1, further comprising: a clamp ring configured to hold the seal member against the top surface of the insert member and (claim 13) the sealing system as recited in claim 12, wherein the clamp ring is formed to fit over an outer radial area of the top surface of the insert member with part of the outer radial portion of the seal member disposed between the clamp ring and the top surface of the insert member (bus bar 721). Ostrowski [0098], figs. 7A-7C.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ostrowski in view of Davis et al., U.S. Patent App. Pub. No. 2003/0085119 A1 [hereinafter Davis].
Claim 1. The following is an alternative of the previous rejection of claim 1 addressing the claim limitations “the seal member having flexibility to physically conform to a contour of the top surface of the insert member such that the outer radial portion of the seal member conforms to an upward slope of the top surface of the insert member, the seal member having an inner radial portion that projects inward from an apex of the top surface of the insert member when the seal member is installed on the top surface of the insert member.”
Davis teaches a sealing system comprising a polymer coating 102 covering concentric circular polymer-coated metal ridges which inverted have a series of apexes with upward slopes that project inwards and upwards. Davis [0020], figs. 1-2. Davis teaches this improves “the effectiveness of the seal to the wafer by concentrating the applied force so as to increase the local seal pressure and by providing redundancy.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Davis’s sealing system comprising ridges in order to improve “the effectiveness of the seal to the wafer by concentrating the applied force so as to increase the local seal pressure and by providing redundancy.”

Claim 2. The sealing system as recited in claim 1, wherein the upward slope of the top surface of the insert member is present on an inner radial area of the top surface of the insert member (rejected for similar reasons stated in the claim 1 rejection).
Ostrowski is silent on wherein the upward slope slopes upward from an outer radial area of the top surface of the insert member toward a processing region circumscribed by the insert member.
Changes in shape are obvious. MPEP § 2144.04(IV)(B).
Having the slope start from the outer radial area would have been an obvious change in shape as the change would have resulted in a similar applied force concentration taught by Davis. 

Claim 3. The sealing system as recited in claim 2, wherein the outer radial area of the top surface of the insert member is flat relative to the inner radial area of the top surface of the insert member (outer radial areas of the seals are flat relative to the inner radial area). Ostrowski figs. 2-5 & 7A.

Claim 10. The sealing system as recited in claim 1, wherein the seal member is configured to flex downward about the apex of the top surface of the insert member when downward pressure is applied to a top surface of the inner radial portion of the seal member (Ostrowski’s seals would flex about Davis’s apexes). See claims 1 and 2 rejections.

Claim 11. The sealing system as recited in claim 1, wherein the upward slope of the top surface of the insert member is configured to cause the inner radial portion of the seal member to arc upward when the outer radial portion of the seal member is forced to conform to the contour of the top surface of the insert member (inner radial portion of lipseal 502 arcs upwards). Ostrowski [0081], figs. 5B-C.

Claims 12-13. These claims are rejected for similar reasons as the previous claims 12-13 rejections.

Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Ostrowski alternatively in view of Davis as applied to claim 1 above, and further in view of Hase et al., JP 2001-323399 A. A machine translation was used for Hase et al. [hereinafter Hase]. 
Claim 4. Ostrowski is silent on (claim 4) the sealing system as recited in claim 1, wherein the seal member has a coefficient of friction less than 0.5 and (claim 5) the sealing system as recited in claim 1, wherein the seal member has a coefficient of friction less than 0.1.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Hase teaches that the coefficient of friction is a variable that achieves the recognized result of affecting the wear at the contact areas, hence making it a result-effective variable. See Hase [0061].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Ostrowski alternatively in view of Davis as applied to claim 1 above, and further in view of Herchen et al., U.S. Patent App. Pub. No. 2005/0284754 A1 [hereinafter Herchen].
Claims 6-7. Ostrowski is silent on (claim 6) the sealing system as recited in claim 1, wherein the seal member is formed of polytetrafluoroethylene (claim 7) the sealing system as recited in claim 1, wherein the seal member is formed of one or more of polyphenylene sulfide (PPS), polyether ether ketone (PEEK), polyamideimide (PAI), and ultra-high-molecular-weight polyethylene (UHMW).
However, the seals must be made of some material. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Herchen teaches that polyphenylene sulphide (PPS) and polytetrafluoroethylene (PTFE) are seal materials which withstand the harsh processing conditions and chemicals that are used in electrochemical plating systems. Herchen [0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Herchen’s seal materials in order to withstand the harsh processing conditions and chemicals that are used in electrochemical plating systems.

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Ostrowski alternatively in view of Davis as applied to claim 1 above, and further in view of either Fang et al., U.S. Patent No. 6,406,030 [hereinafter Fang] or Benassi, U.S. Patent No. 4,335,887.
Claims 8-9. Ostrowski is silent on (claim 8) the sealing system as recited in claim 1, wherein the seal member is formed of an elastomer mixture including a friction reducing additive and (claim 9) the sealing system as recited in claim 8, wherein the friction reducing additive is one or more of polytetrafluoroethylene, molybdenum disulfide, and graphite.
However, Fang teaches adding lubricant additives to a seal such as polytetrafluoroethylene or flake graphite provides strength, reduces wear, and reduces abrasion. Fang col. 1 ll. 7-15, col. 5 l. 30 – col 6 l. 44, fig. 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Fang’s additives to provide strength and reduce wear and abrasion.
Alternatively, Benassi teaches graphite or molybdenum disulphide additives to a seal reduces damage. Benassi col. 4 ll. 33-40, figs. 2-3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Benassi’s additives to reduce damage.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Ostrowski alternatively in view of Davis as applied to claim 13 above, and further in view of Uzoh et al., U.S. Patent No. 6,612,915 B1 [hereinafter Uzoh].
Claim 14. The sealing system as recited in claim 13, wherein the clamp ring is configured to bolt to the insert member with a plurality of bolts distributed in a uniform manner around the clamp ring (bolts 723). Ostrowski [0098], figs. 7A-7D.
Ostrowski is silent on each of the plurality of bolts extending through a respective hole formed in the seal member.
However, Uzoh teaches a system comprising a wafer seal 27 with holes 30a distributed in a uniform manner which receive bolts. Uzoh col. 7 ll. 12-40, figs. 4-5a. A person having ordinary skill in the art would have recognized that this would further secure the seal in place.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Uzoh’s system in order to further secure the seal in place.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794